Exhibit 10.41

 

FOURTH AMENDMENT

 

TO

 

LOAN DOCUMENTS

 

This FOURTH AMENDMENT (this “Fourth Amendment”) to the Loan Documents (as
defined in the Credit Agreement, which is defined below), dated as of March 25,
2011 is entered into by and among NCO GROUP, INC. (the “Parent Borrower”), NCO
FINANCIAL SYSTEMS, INC. (the “Subsidiary Borrower” and, together with the Parent
Borrower, collectively, the “Borrower”), certain Guarantors under the Credit
Agreement (as defined below) (the “Guarantors”), CITIZENS BANK OF PENNSYLVANIA
(“Citizens”), as Administrative Agent, Citizens Bank of Pennsylvania as sole
Issuing Bank, the Required Lenders and the Swing Line Bank pursuant to the
Credit Agreement.

 

The “Credit Agreement” is that certain Credit Agreement dated as of November 15,
2006, among Collect Acquisition Corp., the Initial Subsidiary Borrower, Collect
Holdings, Inc. (now known as NCO Group, Inc.), a Delaware corporation, the
Subsidiary Guarantors party thereto, the Lenders party thereto, the Issuing
Banks, the Swing Line Bank, Morgan Stanley & Co. Incorporated (“MS&Co”), as
collateral agent for the Secured Parties and Morgan Stanley Senior Funding, Inc.
(“MSSF’) as administrative agent for the Lender Parties, as amended pursuant to
the First Amendment to Credit Agreement dated as of February 8, 2008 pursuant to
which certain provisions of the Credit Agreement were amended and pursuant to
which Citizens replaced MS&Co and MSSF as collateral agent and administrative
agent, and as further amended pursuant to the Second Amendment to Credit
Agreement dated as of March 25, 2009 and the Third Amendment to Credit Agreement
dated as of March 31, 2010 pursuant to which certain provisions of the Credit
Agreement were amended (the “Existing Credit Agreement”), and as such Credit
Agreement may be further amended, restated, supplemented or otherwise modified
from time to time.  All capitalized terms not otherwise defined herein have the
meanings set forth in the Credit Agreement after giving effect to this Fourth
Amendment (the “As-Amended Credit Agreement”).

 

The Borrower has requested that the Lenders agree to certain changes to the
Existing Credit Agreement and the Loan Documents.  The Lenders party hereto are
agreeable to such changes on the terms and subject to the conditions set forth
below.

 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.  Amendment and Waiver of the Credit Agreement.  The Credit Agreement
is hereby amended, effective as of the Fourth Amendment Effective Date, as
follows:

 

1

--------------------------------------------------------------------------------


 

1.  Section 1.01 of the Credit Agreement (Certain Defined Terms) is hereby
amended by inserting the following definitions in alphabetical order:

 

“ACH Cash Management Services” means the provision of accounts in the United
States used for any automated clearing house services or any services related to
such automated clearing house transactions to, for, or in respect of, any Loan
Party.  For the sake of clarity, obligations in respect of ACH Cash Management
Services includes, among other things, overdraft, settlement, transaction
returns and similar liabilities.

 

“Cash Management Bank” means (a) Citizens Bank of Pennsylvania or any of its
Affiliates and (b) any Person that is a Revolving Credit Lender or any Affiliate
of a Revolving Credit Lender at the time it provides any ACH Cash Management
Services to a Loan Party.

 

“Extended Revolving Credit Commitment” means, with respect to any Revolving
Credit Lender at any time, the amount set forth opposite such Lender’s name on
Schedule I under the caption “Extended Revolving Credit Commitment” or, if such
Lender has entered into one or more Assignment and Assumptions, set forth for
such Lender in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Lender’s “Extended Revolving Credit Commitment,” as such
amount may be reduced at or prior to such time pursuant to Section 2.05.  In
addition, from and after November 15, 2011, the Incremental Revolving Credit
Commitment of each Increasing Lender shall be an Extended Revolving Credit
Commitment.  Immediately after giving effect to the Fourth Amendment (including
without limitation the reduction of the aggregate Revolving Credit Commitments
occurring on the Fourth Amendment Effective Date pursuant to Section 2.05(a) but
without giving effect to the Incremental Revolving Credit Commitment), the
aggregate amount of the Extended Revolving Credit Commitments shall be as set
forth on Schedule I.

 

“FACTA” means Sections 1471 through 1474 of the Internal Revenue Code and any
current or future regulations or official interpretations thereof.

 

“Fourth Amendment” means that certain Fourth Amendment to Loan Documents dated
March 25, 2011 among the Initial Borrower, the Initial Subsidiary Borrower, the
Guarantors, the Agents, the Swing Line Bank, and the Lender Parties party
thereto.

 

“Fourth Amendment Effective Date” has the meaning specified in Section 5 of the
Fourth Amendment.

 

“Increasing Percentage” means, as to any Increasing Lender, a percentage equal
to the quotient of the Maximum Increasing Amount of such Increasing Lender
divided by the Maximum Increasing Amount of all Increasing Lenders.

 

“Incremental Revolving Credit Commitment” has the meaning set forth in
Section 2.17.

 

2

--------------------------------------------------------------------------------


 

“Maximum Increasing Amount” means, with respect to each Increasing Lender, the
amount set forth on Schedule IA hereto as such Increasing Lender’s Maximum
Increasing Amount or, if such Increasing Lender has entered into one or more
Assignment and Assumptions with respect to its commitment under Section 2.17
below, as adjusted pursuant to such Assignment and Assumptions.

 

“Non-Extended Revolving Credit Commitment” means, with respect to any Revolving
Credit Lender at any time, the Revolving Credit Commitment of such Lender that
is not an Extended Revolving Credit Commitment, which immediately after the
Fourth Amendment Effective Date is the amount set forth opposite such Lender’s
name on Schedule I under the caption “Non-Extended Revolving Credit Commitment”
or, if such Lender has entered into one or more Assignment and Assumptions, set
forth for such Lender in the Register maintained by the Administrative Agent
pursuant to Section 9.07(d) as such Lender’s “Non-Extended Revolving Credit
Commitment,” as such amount may be reduced at or prior to such time pursuant to
Section 2.05.  Immediately after giving effect to the Fourth Amendment, the
aggregate amount of the Non-Extended Revolving Credit Commitments shall be as
set forth on Schedule I.

 

“Portfolio Business Sales” has the meaning specified in Section 5.02(e).

 

“Secured Cash Management Agreement” means any agreement (whether written or
oral) relating to ACH Cash Management Services that is entered into between any
Loan Party and a Cash Management Bank; provided, that in the case of any such
agreement with a Cash Management Bank other than Citizens Bank of Pennsylvania
or its Affiliates, the applicable Cash Management Bank shall have delivered to
the Collateral Agent and the Borrower a notice designating such agreement as a
Secured Cash Management Agreement entitled to the benefits of the Collateral
Documents and, in the case of a Cash Management Bank that is an Affiliate of a
Revolving Credit Lender, acknowledging and agreeing to the exculpation and
indemnification obligations in favor of the Agents in the Loan Documents.

 

2.  Section 1.01 of the Credit Agreement (Certain Defined Terms) is hereby
amended to delete the following definitions in their entirety:

 

(i)            “Applicable Incremental Lenders”;

 

(ii)           “Assuming Lender”;

 

(iii)          “Commitment Date”;

 

(iv)          “Increase Date”;

 

(v)           “Incremental Commitment”;

 

(vi)          “Incremental Facility”; and

 

(vii)         “Initial Incremental Advance”.

 

3

--------------------------------------------------------------------------------


 

3.  Section 1.01 of the Credit Agreement (Certain Defined Terms) is hereby
amended as follows:

 

(i) The definition of “Advance” is hereby amended by deleting the following
phrase:

 

“(including without limitation any Advance under an Incremental Facility)”

 

(ii) The definition of “Applicable Margin” is hereby amended by deleting such
definition in its entirety and replacing such definition with the following:

 

“Applicable Margin” means (a) in respect of the Revolving Credit Facility with
respect to Revolving Credit Advances made pursuant to Extended Revolving Credit
Commitments, a percentage per annum determined by reference to the Leverage
Ratio as set forth below:

 

Leverage Ratio

 

Base Rate
Advances

 

Eurodollar Rate
Advances

 

Level I
Less than 3.0:1

 

4.00

%

5.00

%

Level II
3.0:1 or greater,
but less than 4.0:1

 

4.25

%

5.25

%

Level III
4.0:1 or greater

 

4.50

%

5.50

%

 

(b) in respect of the Revolving Credit Facility with respect to Revolving Credit
Advances made pursuant to Non-Extended Revolving Credit Commitments, a
percentage per annum determined by reference to the Leverage Ratio as set forth
below:

 

Leverage Ratio

 

Base Rate
Advances

 

Eurodollar Rate
Advances

 

Level I
Less than 3.0:1

 

2.25

%

3.25

%

Level II
3.0:1 or greater,
but less than 4.0:1

 

2.50

%

3.50

%

Level III
4.0:1 or greater

 

2.75

%

3.75

%

 

(c) in respect of the Swing Line Facility, a percentage per annum determined by
reference to the Leverage Ratio as set forth above in (a) for Base Rate
Advances; and

 

4

--------------------------------------------------------------------------------


 

(d) in respect of the Term B Facility, a percentage per annum determined by
reference to the Leverage Ratio as set forth below:

 

Leverage Ratio

 

Base Rate
Advances

 

Eurodollar Rate
Advances

 

Level I
Less than 3.5:1.0

 

4.25

%

5.25

%

Level II
3.5:1.0 or greater

 

4.50

%

5.50

%

 

The Applicable Margin for each Base Rate Advance shall be determined by
reference to the Leverage Ratio in effect from time to time and the Applicable
Margin for each Eurodollar Rate Advance shall be determined by reference to the
Leverage Ratio in effect on the first day of each Interest Period for such
Advance; provided, however, that (A) no reduction in the Applicable Margin shall
be effective until three Business Days after the date on which the
Administrative Agent receives the financial statements required to be delivered
pursuant to Section 5.03(b) or (c), as the case may be, and a certificate of the
Chief Financial Officer of the Borrower demonstrating such Leverage Ratio and
(B) the Applicable Margin shall be at Level III (in the case of the Revolving
Credit Facility and the Swing Line Facility) and at Level II (in the case of the
Term B Facility) for so long as the Borrower has not submitted to the
Administrative Agent the information described in clause (A) of this proviso as
and when required under Section 5.03(b) or (c), as the case may be; provided,
that no increase in the Applicable Margin (other than on the Fourth Amendment
Effective Date) shall be effective under this clause (B) until 5 Business Days
after the date on which the Borrower receives written notice from the
Administrative Agent providing the effective date of such increase and the
precise reason for such increase.  On the Fourth Amendment Effective Date, the
Applicable Margin for the Revolving Credit Facility and the Swing Line Facility
is at Level III, and for the Term B Facility is at Level II, and shall remain at
such levels until three Business Days after the Borrower delivers its next
compliance certificate pursuant to Section 5.03(b) or (c) as the case may be.

 

(iii) The definition of “Appropriate Lender” is hereby amended by deleting the
following phrase:

 

“(including without limitation any Incremental Facility already in effect as of
such time, after giving effect to the Initial Incremental Advance, if any, which
has been made with respect to such Incremental Facility), or any Incremental
Facility (with respect to the Initial Incremental Advance, if any made under
such Incremental Facility pursuant to Section 2.17(d)(iii))”

 

(iv) The definition of “Assignment and Assumption” is hereby amended by adding
the following at the end thereof:  “‘Assignment and Assumption’ shall also mean
any agreement

 

5

--------------------------------------------------------------------------------


 

that an Increasing Lender may enter into with an Eligible Assignee to assign all
or part of its commitment or obligations under Section 2.17 to such Eligible
Assignee.”

 

(v) The definition of “Commitment” is hereby amended by deleting the following
phrase:

 

“(including without limitation any Incremental Commitments then in effect
pursuant to an Incremental Facility)”

 

(vi) The definition of “EBITDA” is hereby amended by adding the following phrase
after subclause (vii) in clause (a) in the first sentence of such definition:

 

“and (viii) any losses arising out of or resulting from any Portfolio Business
Sale”

 

(vii) The definition of “EBITDA” is hereby amended by adding the following
phrase after clause (c) in the first sentence of such definition:

 

“minus (d) any gains arising out of or resulting from any Portfolio Business
Sale”

 

(viii) The definition of “Excess Cash Flow” is hereby amended by adding the
following proviso to the end of each of subclauses (v) and (vi) of clause (a) of
such definition:

 

“; provided, however, that any collections or proceeds received in connection
with a Portfolio Business Sale shall not be included in any calculation pursuant
to this provision”

 

(ix) The definition of “Excess Cash Flow” is hereby amended by adding the word
“plus” after subclause (xii) of clause (b) of such definition, and adding the
following as a new subclause (xiii) of clause (b) of such definition:

 

“(xiii) the aggregate amount of all fees, costs and expenses paid in connection
with the negotiation, documentation, execution and/or delivery of the Fourth
Amendment and any documents or certificates executed in connection therewith, or
in connection with the engagement of any financial advisor by any Agent or any
of its Affiliates, or at the direction or request of any of them.”

 

(x) The definition of “Facility” is hereby amended by deleting the following
phrase:

 

“(including without limitation any Incremental Facility after the satisfaction
or waiver of the conditions and actions prescribed in Section 2.17(d))”

 

(xi) The definition of “Increasing Lender” is hereby amended by deleting such
definition in its entirety and replacing such definition with the following:

 

“Increasing Lender” means each of the Lenders set forth on Schedule IA hereto as
an “Increasing Lender” and/or, if any Increasing Lender (or any subsequent
assignee thereof) has entered into one or more Assignment and Assumptions with
respect to, or has otherwise assigned, its commitment under Section 2.17 below,
the assignee with respect thereto.

 

6

--------------------------------------------------------------------------------


 

(xii) The definition of “Revolving Credit Commitment” is hereby amended by
deleting such definition in its entirety and replacing such definition with the
following:

 

“Revolving Credit Commitment” means an Extended Revolving Credit Commitment
and/or a Non-Extended Revolving Credit Commitment, as the context requires, and
“Revolving Credit Commitments” means both Extended Revolving Credit Commitments
and Non-Extended Revolving Credit Commitments.

 

(xiii) The definition of “Secured Hedge Agreements” is hereby amended by
deleting such definition in its entirety and replacing such definition with the
following:

 

“Secured Hedge Agreements” means any Hedge Agreement required or permitted under
Article V that is entered into by and between any Loan Party and any Hedge Bank.

 

(xiv) The definition of “Termination Date” is hereby amended by deleting such
definition in its entirety and replacing such definition with the following:

 

“Termination Date” means the earlier of (a) the date of termination in whole of
the Revolving Credit Commitments, the Letter of Credit Commitment and the Swing
Line Commitment, pursuant to Section 2.05 or 6.01 and (b)(i) for purposes of the
Non-Extended Revolving Credit Commitments, November 15, 2011 (subject to clause
(a) above, the “Early Termination Date”), (ii) for purposes of the Extended
Revolving Credit Commitments, the Swing Line Facility and the Letter of Credit
Facility, December 31, 2012 (subject to clause (a) above, the “Final Termination
Date”), and (iii) for purposes of the Term B Facility, May 15, 2013.

 

4.  Section 2.01(b) (The Revolving Credit Advances) is hereby amended by adding
the following to the end of such section: “Notwithstanding the foregoing or
anything else in this Agreement, at no time may the aggregate outstanding
principal amount of the Revolving Credit Borrowings and the Swing Line
Borrowings and the face amount of issued Letters of Credit exceed $75,000,000 or
the amount of the Revolving Credit Commitments; provided, that if the aggregate
outstanding principal amount of the Revolving Credit Borrowings and the Swing
Line Borrowings and the face amount of issued Letters of Credit at any time
exceeds $75,000,000 or the amount of the Revolving Credit Commitments, the
Borrowers immediately shall pay to the Administrative Agent for the ratable
account of the Revolving Credit Lenders the amount of such excess.”

 

5.  Section 2.04(b) (Revolving Credit Advances) is hereby amended and restated
as follows:

 

(b)           Revolving Credit Advances.  The Borrower shall repay to the
Administrative Agent for the ratable account of the Revolving Credit Lenders
with Non-Extended Revolving Credit Commitments on the Early Termination Date the
aggregate principal amount of the Revolving Credit Advances made pursuant to the
Non-Extended Revolving Credit

 

7

--------------------------------------------------------------------------------


 

Commitments then outstanding.  The Borrower shall repay to the Administrative
Agent for the ratable account of the Revolving Credit Lenders with Extended
Revolving Credit Commitments on the Final Termination Date the aggregate
principal amount of the Revolving Credit Advances made pursuant to the Extended
Revolving Credit Commitments then outstanding.

 

6.  Section 2.05(a) (Termination or Reduction of the Commitments) is hereby
amended by adding the following to the end of such section:

 

Notwithstanding anything to the contrary in the proviso to the immediately
preceding sentence, immediately after giving effect to the Fourth Amendment, the
Extended Revolving Credit Commitment of each Revolving Credit Lender shall be an
amount equal to seventy-five percent (75%) of the amount of such Lender’s
Revolving Credit Commitment immediately prior to the effectiveness of the Fourth
Amendment.  For the sake of clarity, Schedule I indicates the aggregate amount
of the Extended Revolving Credit Commitments immediately after giving effect to
such Fourth Amendment and any reduction of Revolving Credit Commitments effected
by the Fourth Amendment is not subject to the provisions in Section 2.13.

 

7.  Clause (vii) of Section 2.06(b) (Prepayments; Mandatory) is hereby amended
by adding the following to the end of such clause (vii):

 

Notwithstanding anything to the contrary herein, this Section 2.06(b)(vii) shall
not apply with respect to any Portfolio Business Sales.  For the sake of
clarity, the Net Cash Proceeds of any Portfolio Business Sales shall be applied
as set forth in Section 5.02(e)(xiii).

 

8.  Section 2.08(a) (Commitment Fee) is hereby amended by deleting therein the
phrase “at the rate of 1/2 of 1% per annum” and replacing it with the following
phrase: “(i) at the rate of 0.75% per annum for each Revolving Credit Lender in
respect of its Extended Revolving Credit Commitment and (ii) at the rate of
0.50% per annum for each Revolving Credit Lender in respect of its Non-Extended
Revolving Credit Commitment, in each case”.

 

9.  Section 2.08(b)(i) (Letter of Credit Fees, Etc.) is amended by deleting
therein the phrase “the Applicable Margin for Eurodollar Rate Advances under the
Revolving Credit Facility” and replacing it with the following phrase: “(x) for
each Revolving Credit Lender in respect of its Extended Revolving Credit
Commitment, at the Applicable Margin for Eurodollar Rate Advances under the
Revolving Credit Facility with respect to Revolving Credit Advances made
pursuant to Extended Revolving Credit Commitments and (y) for each Revolving
Credit Lender in respect of its Non-Extended Revolving Credit Commitment, at the
Applicable Margin for Eurodollar Rate Advances under the Revolving Credit
Facility with respect to Revolving Credit Advances made pursuant to Non-Extended
Revolving Credit Commitments”

 

10.  Section 2.10 (Increased Costs, Etc.) is hereby amended by adding the
following clause (e) immediately following clause (d) of such section:

 

8

--------------------------------------------------------------------------------


 

“(e) Notwithstanding anything in this Section 2.10 to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “change in
law”, regardless of the date enacted, adopted or issued.”

 

11.  Section 2.12 (Taxes) is hereby amended by adding the following clause
(h) immediately following clause (g) of such section:

 

“(h)         If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Taxes imposed by FATCA if the Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), the Lender shall deliver to the Administrative Agent and the
Borrower, at the time or times prescribed by law and at such other time or times
reasonably requested by the Administrative Agent or the Borrower, the
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Code) and the additional documentation
reasonably requested by the Administrative Agent or the Borrower as may be
necessary for the Administrative Agent or the Borrower to comply with its
obligations under FATCA, to determine that the Lender has or has not complied
with the Lender’s obligations under FATCA, or to determine the amount to deduct
and withhold from the payment. For all purposes of this Agreement, the term
“Taxes” shall not include any Taxes imposed on any “withholdable payment”
payable under any Loan Document as a result of the failure of the recipient to
satisfy the applicable requirements as set forth in FATCA. Solely for purposes
of this Section 2.12(h), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.”

 

12.  Section 2.17 (Incremental Facilities) is hereby deleted in its entirety and
replaced with the following:

 

Section 2.17.          Increasing Lenders.  On November 15, 2011, at the request
of the Parent, but subject to satisfaction of each of the conditions specified
below, each of the Increasing Lenders shall increase its Extended Revolving
Credit Commitment by an amount (such increased amount being an “Incremental
Revolving Credit Commitment”) equal to the product of (a) the Increasing
Percentage of such Increasing Lender multiplied by (b) the aggregate amount of
the Non-Extended Revolving Credit Commitments on November 14, 2011, but in any
event, not to exceed the Maximum Increasing Amount of such Increasing Lender;
provided, that the Incremental Revolving Credit Commitments of all Increasing
Lenders shall not exceed the excess of $75,000,000 over the amount of the
Extended Revolving Credit Commitments immediately prior to giving effect to the
increase under this Section 2.17.  No Increasing Lender may assign any
commitment or obligation under this Section 2.17, except to an Eligible Assignee
pursuant to the execution and delivery of an Assignment and Assumption (it being
understood that the foregoing shall not restrict any participations in the
same).  The obligation of an Increasing Lender in this Section 2.17 is subject
to the satisfaction of each of the following conditions:

 

9

--------------------------------------------------------------------------------


 

(A)          No Default or Event of Default shall have then occurred and be
continuing or be caused thereby and the Loan Parties shall have delivered the
financial statements and applicable certification and schedule required by
Section 5.03(c) of the Credit Agreement for the quarter ended September 30, 2011
which shall show compliance as of the end of such quarter with the financial
covenants set forth in Section 5.04 of the Credit Agreement;

 

(B)           The representations and warranties set forth in the Loan Documents
shall be true and correct both immediately before and immediately after giving
effect to the transactions contemplated by this Section 2.17 and there shall
have occurred no Material Adverse Effect since December 31, 2010;

 

(C)           Contemporaneously with the increase of the Extended Revolving
Credit Commitments pursuant to this Section 2.17, the Revolving Credit Advances
in respect of the Non-Extended Revolving Credit Commitments shall have been
fully repaid and the Non-Extended Revolving Credit Commitments shall have been
permanently reduced to $0.

 

(D)          Solely with respect to any particular Increasing Lender, there
shall have been no amendment, waiver or consent of or in respect of this
Agreement after the Fourth Amendment Effective Date unless the Increasing Lender
shall have consented thereto;

 

(E)           The Administrative Agent shall have received a certificate of
Parent making the request contemplated by this Section 2.17;

 

(F)           The Administrative Agent shall have received a written
certification from the chief financial officers of the Parent and the Initial
Subsidiary Borrower, in their capacities as officers, covering the matters
described in the definition of “Senior Indebtedness” under the Senior
Subordinated Indenture;

 

(G)           The Parent shall have paid the reasonable and documented
out-of-pocket costs and expenses of the Agents required by the Credit Agreement,
including all costs and expenses related to the effectiveness of the
transactions contemplated by this Section 2.17 and including specifically the
reasonable and documented out-of-pocket costs and expenses of the Agents in
respect of their counsel and such third-party financial advisors as may be
reasonably utilized, if any, by the Agents in connection with the administration
of the Credit Agreement; and

 

(H)          The Parent shall have delivered a customary opinion of counsel in
form and substance reasonably satisfactory to the Administrative Agent, together
with such replacement promissory notes,

 

10

--------------------------------------------------------------------------------


 

good standing certificates, incumbency certificates, board resolutions and other
documentation as the Administrative Agent may reasonably request.

 

The Lenders authorize the Agents to enter into, in their name and on their
behalf, such other amendments to the Loan Documents as may be necessary or
proper to carry out the purposes of this Section 2.17.

 

13.  Section 5.02(e) (Sales, Etc. of Assets) is hereby amended by deleting the
word “and” at the end of subsection (xi), adding the word “and” at the end of
subsection (xii) and adding the following subsection (xiii) to the end thereof:

 

(xiii)         sales, transfers or other dispositions of any assets or
businesses associated with the Portfolio Management Business or Portfolio
Management Assets, or sales, transfers or other dispositions of Equity Interests
of or in any Person that owns Portfolio Management Assets or conducts Portfolio
Management Business, including without limitation any Equity Interests of
Portfolio Management Subsidiaries and/or Portfolio JV’s (collectively,
“Portfolio Business Sales”); provided that any such sale, transfer or other
disposition shall be made at a price that would be paid in an arm’s-length
transaction between an informed and willing seller under no compulsion to sell
and an informed and willing buyer under no compulsion to buy, as determined in
good faith by the Parent’s board of directors, whose determination shall be
conclusive if evidenced by a resolution of the board of directors; provided
further that all of the Net Cash Proceeds of such dispositions shall promptly be
used to prepay principal amounts outstanding under the Term B Facility pursuant
to Section 2.06(b)(ii)(A), without giving effect to the proviso in clause (a) of
the definition of Net Cash Proceeds.

 

14.  Section 5.02(o) (Capital Expenditures) is hereby amended for each Fiscal
Year Ending referenced below by replacing the applicable rows in the table in
such Section with the following:

 

Fiscal Year Ending In

 

Amount

 

December 31, 2011

 

$

50,000,000

 

December 31, 2012 and thereafter

 

$

50,000,000

 

 

15.  Section 5.04(a) (Leverage Ratio) is hereby amended for each Measurement
Period referenced below by replacing the applicable rows for such Measurement
Period in the table in such Section with the following:

 

11

--------------------------------------------------------------------------------


 

Measurement Period Ending

 

Ratio

 

March 31, 2011

 

6.75:1

 

June 30, 2011

 

6.75:1

 

September 30, 2011

 

6.50:1

 

December 31, 2011

 

6.30:1

 

March 31, 2012

 

5.75:1

 

 

For the sake of clarity, there is no change to the Ratio for any Measurement
Period after March 31, 2012.

 

16.  Section 5.04(b) (Interest Coverage Ratio) is hereby amended for each
Measurement Period referenced below by replacing the applicable rows in the
table in such Section with the following:

 

Measurement Period:

 

Ratio

 

March 31, 2011

 

1.60:1

 

June 30, 2011

 

1.65:1

 

September 30, 2011

 

1.70:1

 

December 31, 2011

 

1.75:1

 

March 31, 2012

 

1.90:1

 

 

For the sake of clarity, there is no change to the Ratio for any Measurement
Period after March 31, 2012.

 

17.  Section 8.01(a) (Guaranty; Limitation of Liability) is hereby amended by:

 

(i) adding the following phrase immediately after the phrase “and the Secured
Hedge Agreements” in the first sentence of such Section 8.01(a):

 

“and the Secured Cash Management Agreements”

 

and

 

12

--------------------------------------------------------------------------------


 

(ii) adding the following phrase immediately after the phrase “or the Secured
Hedge Agreements” in the second sentence of such Section 8.01(a):

 

“and the Secured Cash Management Agreements”

 

18.  Schedule I.  Schedule I to the Credit Agreement is hereby amended by
deleting the column with the caption “Revolving Credit Commitment” and replacing
it with the two columns with the captions “Extended Revolving Credit Commitment”
and “Non-Extended Revolving Credit Commitment” on Schedule I attached to this
Fourth Amendment.

 

19.  Schedule IA. Schedule IA attached to this Fourth Amendment is hereby added
as a new schedule to the Credit Agreement.

 

20.  The Administrative Agent and the Lenders hereby waive any Default or Event
of Default arising out of any breach or default of, or failure to comply with,
Section 5.04(a) and/or 5.04(b) of the Credit Agreement for the Measurement
Period ending December 31, 2010, and/or Section 5.03(a) of the Credit Agreement
in connection therewith, and/or the obligation under Section 5.03(b) to deliver
any schedules of computations in determining compliance with any of the
covenants contained in Section 5.04 with respect to such Measurement Period.

 

SECTION 2.  Amendment of the Security Agreement.  The Security Agreement is
hereby amended, effective as of the Fourth Amendment Effective Date, as follows:

 

1.                Section 3 of the Security Agreement (Security for Obligations)
is hereby amended:

 

(i) by adding the following phrase immediately after the phrase “and the Secured
Hedge Agreements” in the first sentence of such Section 3:

 

“and the Secured Cash Management Agreements”

 

and

 

(ii) by adding the following phrase immediately after the phrase “or the Secured
Hedge Agreements” in the second sentence of such Section 3:

 

“or the Secured Cash Management Agreements”

 

2.  Section 20(b)(ii) of the Security Agreement (Remedies) is hereby amended by
deleting clause (A) up to the proviso and replacing it with the following
phrase:

 

“paid to the Lender Parties, the Hedge Banks and the Cash Management Banks for
any amounts then owing to them, in their capacities as such, under the Loan
Documents, the Secured Hedge Agreements and the Secured Cash Management
Agreements ratably

 

13

--------------------------------------------------------------------------------


 

in accordance with the amounts then owing to the Lender Parties, the Hedge Banks
and the Cash Management Banks,”

 

SECTION 3.  Amendment of Security Agreement Supplement.  Section 2 (Security for
Obligations) of the Security Agreement Supplement dated February 29, 2008 is
hereby amended, effective as of the Fourth Amendment Effective Date, as follows:

 

1.  by adding the following phrase immediately after the phrase “and the Secured
Hedge Agreements” in the first sentence of such Section 2:

 

“and the Secured Cash Management Agreements”

 

and

 

2.                by adding the following phrase immediately after the phrase
“or the Secured Hedge Agreements” in the second sentence of such Section 2:

 

“or the Secured Cash Management Agreements”

 

SECTION 4.  Amendment of the Intellectual Property Security Agreement. 
Section 2 (Security for Obligations) of the Intellectual Property Security
Agreement is hereby amended, effective as of the Fourth Amendment Effective
Date:

 

1.  by adding the following phrase immediately after the phrase “and the Secured
Hedge Agreements” in the first sentence of such Section 2:

 

“and the Secured Cash Management Agreements”

 

and

 

2.                by adding the following phrase immediately after the phrase
“or the Secured Hedge Agreements” in the second sentence of such Section 2:

 

“or the Secured Cash Management Agreements”

 

SECTION 5.  Conditions to Effectiveness.  The effectiveness of this Fourth
Amendment shall be the date on which all of the following conditions precedent
have been satisfied or have been waived or deferred by Citizens as
Administrative Agent (except that item (1) below may not be waived or deferred)
(the “Fourth Amendment Effective Date”):

 

1.  RBS Citizens, N.A., acting in its capacity as the arranger for this Fourth
Amendment (the “Amendment Arranger”), shall have received and delivered to the
Administrative Agent from each of the Loan Parties, the Required Lenders, such
number of Revolving Credit Lenders as would be necessary to satisfy the
condition set forth in Section 5(6) below, the Issuing Bank and the Swing Line
Bank, an executed counterpart of this Amendment signed on behalf of such Person
(and the Administrative Agent shall have consented hereto as evidenced by the
execution of this Amendment).

 

14

--------------------------------------------------------------------------------


 

2.  The Administrative Agent shall have received (i) on behalf of each Lender
who has executed this Fourth Amendment on or before 11:59 a.m. (New York time)
on March 25, 2011 (which time and date may be extended by the Administrative
Agent with the prior written consent of Parent Borrower (which consent may be
given by e-mail)), a nonrefundable amendment fee equal to 0.25% of the sum of
such Lender’s Revolving Credit Commitment (whether used or unused, and as
determined as of immediately prior to giving effect to this Fourth Amendment)
and outstanding Term B Advances as of the Fourth Amendment Effective Date, which
fee shall be fully earned and payable on the Fourth Amendment Effective Date,
(ii) on behalf of each Revolving Credit Lender who has, on or before 11:59 a.m.
(New York time) on March 25, 2011 (which time and date may be extended by the
Administrative Agent with the prior written consent of Parent Borrower (which
consent may be given by e-mail)), executed this Fourth Amendment and irrevocably
agreed in writing to extend its Revolving Credit Commitment to December 31, 2012
pursuant to this Fourth Amendment by so indicating on its signature page hereto,
a nonrefundable extension fee equal to 0.75% of the amount of such Revolving
Credit Lender’s Extended Revolving Credit Commitment (calculated as of
immediately after giving effect to this Fourth Amendment), which fee shall be
fully earned and payable on the Fourth Amendment Effective Date, (iii) on behalf
of each Revolving Credit Lender who has, on or before 11:59 a.m. (New York time)
on March 25, 2011 (which time and date may be extended by the Administrative
Agent with the prior written consent of Parent Borrower (which consent may be
given by e-mail)), executed this Fourth Amendment and irrevocably agreed in
writing to become an Increasing Lender subject to the terms and conditions
hereof by so indicating on the signature pages hereto, a nonrefundable
Increasing Lender fee equal to 0.75% of the amount of such Revolving Credit
Lender’s Maximum Increasing Amount, which fee shall be fully earned and payable
on the Fourth Amendment Effective Date, and (iv) all fees due and fully earned
and payable to the Amendment Arranger and all reasonable and invoiced
out-of-pocket costs and expenses incurred by the Amendment Arranger and
Administrative Agent on or prior to the Fourth Amendment Effective Date,
including, to the extent invoiced on or before the Fourth Amendment Effective
Date, reimbursement or other payment of all reasonable out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder or under any other
Loan Documents (including the reasonable fees, charges and disbursements of
Drinker Biddle & Reath LLP, counsel to the Amendment Arranger, and the financial
advisor (who has been approved by Parent Borrower prior to the date hereof) to
Drinker Biddle & Reath LLP (in its representation of the Administrative Agent),
in each case incurred in connection with this Fourth Amendment).

 

3.  The Administrative Agent shall have received a certificate of Parent
Borrower certifying the resolutions of the board of directors (or equivalent
governing bodies) of each Loan Party approving the Fourth Amendment.

 

4.  The Administrative Agent shall have received a written certification from
the chief financial officers of the Parent Borrower and the Subsidiary Borrower,
in their capacities as officers, covering the matters described in the
definition of “Senior Indebtedness” under the Senior Subordinated Indenture.

 

5.  Immediately after giving effect to this Fourth Amendment, no Default or
Event of Default shall have occurred and be continuing.

 

15

--------------------------------------------------------------------------------


 

6.  Immediately after giving effect to this Fourth Amendment, there shall be at
least $62,500,000 of Extended Revolving Credit Commitments plus Maximum
Increasing Amounts (disregarding any conditions precedent) for all of the
Increasing Lenders, in the aggregate.

 

SECTION 6.  Representations and Warranties.  To induce the other parties hereto
to enter into this Fourth Amendment, each of the Loan Parties represents and
warrants to each of the Lenders and the Administrative Agent that, as of the
Fourth Amendment Effective Date:

 

1.  This Fourth Amendment has been duly authorized, executed and delivered by
the Loan Parties and this Fourth Amendment constitutes each of the Loan Parties’
legal, valid and binding obligation, enforceable against it in accordance with
its terms except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).

 

2.  The representations and warranties of the Loan Parties set forth in each
Loan Document are, after giving effect to this Fourth Amendment, true and
correct in all material respects on and as of the Fourth Amendment Effective
Date, or, with respect to representations and warranties that are specifically
made as of an earlier date, as of such date.

 

3.  Immediately after giving effect to this Fourth Amendment, no Default or
Event of Default has occurred and is continuing or will be caused by the Fourth
Amendment.

 

SECTION 7.  Covenants of Borrowers.  Without limiting any of the provisions of
this Fourth Amendment, all references to “Secured Obligations” or secured
obligations or “Guaranteed Obligations” or guaranteed obligations or any similar
term in any Collateral Document or other Loan Document shall include obligations
under the Secured Cash Management Agreements, which shall have the same priority
under such documents as the Advances.  The Borrowers shall, and shall cause each
of the Subsidiary Guarantors, to take such action as the Collateral Agent may
reasonably request to carry out the purposes of the previous sentence.

 

SECTION 8.  Confirmation of Security and Guarantees.  To induce the other
parties hereto to enter into this Fourth Amendment, each of the Loan Parties
hereby confirms that:

 

1.  As security for the Secured Obligations due to the Administrative Agent and
the Secured Parties under the Loan Documents, Collateral Agent (for itself and
for the benefit of the Secured Parties) has been granted and holds valid and
perfected first-priority (subject to Liens permitted under the Loan Documents)
security interests in and against, inter alia, the Collateral described in the
Security Agreement.  The Loan Parties hereby reaffirm and grant to Collateral
Agent, for the benefit of the Secured Parties, a security interest and lien in
and against all Collateral.  The Loan Parties previously agreed, and by

 

16

--------------------------------------------------------------------------------


 

this Fourth amendment, reaffirm their agreement, to deliver and/or authorize the
filing of Uniform Commercial Code Financing Statements by the Collateral Agent,
for the benefit of the Secured Parties, to confirm and/or perfect the security
interests in the Collateral, and grant power to and appoint the Collateral Agent
as the Loan Parties’ attorney-in-fact to execute and record such instruments on
the Loan Parties’ behalf.  The Loan Parties additionally reaffirm the grant of a
security interest to the Collateral Agent, for the benefit of the Secured
Parties, in the Collateral at this time

 

2.  Each Guarantor, jointly and severally, has absolutely, unconditionally and
irrevocably guaranteed the Guaranteed Obligations and has agreed to pay any and
all expenses (including, without limitation, fees and expenses of counsel)
incurred by the Administrative Agent or any other Lender Party in enforcing any
rights under its Guaranty or any other Loan Document.  The Guarantors reaffirm
their absolute, unconditional and irrevocable guaranty of the Guaranteed
Obligations at this time.

 

SECTION 9.  Effect of Amendment.  Except as expressly set forth herein, this
Fourth Amendment shall not by implication or otherwise limit, impair, constitute
a waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or the Collateral Agent under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or of any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect (in each case as amended hereby).  Except to
the extent contemplated by Section 2.17 of the As-Amended Credit Agreement,
nothing herein shall be deemed to entitle the Borrower to a further consent to,
or a further waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.

 

Upon and after the Fourth Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended hereby.  This Fourth Amendment is a “Loan Document.”

 

Without limiting the generality of the foregoing, the Collateral Documents and
all of the Collateral described therein do and shall continue to secure the
payment and performance of all Obligations under and as defined therein.

 

SECTION 10.  Fees, Costs and Expenses.  The Borrower agrees to pay to the
Amendment Arranger such fees, and to reimburse the Amendment Arranger for its
reasonable out of pocket expenses in connection with this Fourth Amendment,
including the reasonable fees, charges and disbursements of outside counsel to
Amendment Arranger, and financial advisor (who has been approved by Parent
Borrower prior to the date hereof) to outside counsel (in its representation of
the Amendment Arranger), in connection with this Fourth Amendment, as has been
previously agreed between the Borrower and the Amendment Arranger.

 

17

--------------------------------------------------------------------------------


 

SECTION 11.  Counterparts.  This Fourth Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument. 
Delivery of any executed counterpart of a signature page of this Fourth
Amendment by facsimile transmission or electronic transmission shall be as
effective as delivery of a manually executed counterpart hereof.

 

SECTION 12.  Acknowledgement and Consent.  Each Guarantor and the Borrower are
referred to herein as a “Credit Support Party” and collectively as the “Credit
Support Parties”, and the Loan Documents to which they are a party are
collectively referred to herein as the “Credit Support Documents”.

 

Each Credit Support Party hereby acknowledges that it has reviewed the terms and
provisions of the Existing Credit Agreement and this Fourth Amendment and
consents to the amendment of the Existing Credit Agreement effected pursuant to
this Fourth Amendment.  Each Credit Support Party hereby confirms that each
Credit Support Document to which it is a party or is otherwise bound and all
Collateral encumbered thereby will continue to guarantee or secure, as the case
may be, to the fullest extent possible in accordance with the Credit Support
Documents the payment and performance of all “Obligations” under each of the
Credit Support Documents to which is a party (in each case as such terms are
defined in the applicable Credit Support Document).

 

Each Credit Support Party acknowledges and agrees that any of the Credit Support
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Fourth Amendment.

 

Each Credit Support Party acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Fourth Amendment, the terms of the
Existing Credit Agreement and other Credit Support Documents do not require the
consent of any Credit Support Party (other than the Borrower) for the
effectiveness of the amendments to the Credit Agreement effected pursuant to
this Fourth Amendment and (ii) nothing in the Existing Credit Agreement, this
Fourth Amendment or any other Credit Support Document shall be deemed to require
the consent of such Credit Support Party to any future amendments to the
As-Amended Credit Agreement.

 

SECTION 13.  Applicable Law.  THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 14.  Headings.  The headings of this Fourth Amendment are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.

 

SECTION 15.  Release.  In consideration of, among other things, the
Administrative Agent’s and the Lenders’ execution and delivery of this Fourth
Amendment, the Borrower and each of the Guarantors, on behalf of itself and its
agents, representatives, officers, directors, advisors, employees, subsidiaries,
successors and assigns (collectively, “Releasors”), hereby forever agrees and
covenants not to sue or prosecute against any Releasee (as hereinafter

 

18

--------------------------------------------------------------------------------


 

defined) in respect of, and hereby forever waives, releases and discharges, to
the fullest extent permitted by law, each Releasee (as hereinafter defined) from
any and all claims (including, without limitation, crossclaims, counterclaims,
rights of set-off and recoupment), actions, causes of action, suits, debts,
damages and consequential damages,  or claims whatsoever (collectively, the
“Claims”), that such Releasor has as of the date hereof, of whatsoever nature
and kind, whether known or unknown, whether arising at law or in equity, against
any or all of the Lender Parties, the Administrative Agent and/or the Collateral
Agent in any capacity and their respective affiliates, subsidiaries,
shareholders and “controlling persons” (within the meaning of the federal
securities laws), and their respective successors and assigns and each and all
of the officers, directors, employees, agents, attorneys and other
representatives of each of the foregoing (collectively, the “Releasees”), based
in whole or in part on facts, whether or not now known, existing on or before
the date hereof, that relate to, arise out of or otherwise are in connection
with any or all of the Loan Documents or transactions contemplated thereby or
any actions or omissions in connection therewith.  In entering into this Fourth
Amendment, the Borrower and each Guarantor consulted with, and has been
represented by, legal counsel and expressly disclaims any reliance on any
representations, acts or omissions by any of the Releasees and hereby agrees and
acknowledges that the validity and effectiveness of the releases set forth above
do not depend in any way on any such representations, acts and/or omissions or
the accuracy, completeness or validity hereof.  The provisions of this
Section shall survive the termination of this Fourth Amendment, the Credit
Agreement, the other Loan Documents and payment in full of the Obligations.

 

[The remainder of this page is intentionally left blank]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed by their respective officers as of the day and year first above
written.

 

 

 

Borrower:

 

 

 

NCO GROUP, INC.

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Executive Vice President, Finance,

 

 

Chief Financial Officer, Treasurer and

 

 

Assistant Secretary

 

 

 

NCO FINANCIAL SYSTEMS, INC.

 

 

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Executive

 

 

Vice President, Treasurer and

 

 

Assistant Secretary

 

--------------------------------------------------------------------------------


 

 

Subsidiary Guarantors:

 

 

 

NCO ACI Holdings, Inc.

 

(f/k/a AssetCare, Inc.)

 

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Executive

 

 

Vice President, Treasurer and Assistant Secretary

 

 

 

 

NCO Customer Management, Inc.

 

(f/k/a RMH Teleservices, Inc.)

 

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

NCO Funding, Inc.

 

 

 

 

By:

/s/ Brian H. Callahan

 

Name:

Brian H. Callahan

 

Title:

Senior Vice President and Treasurer

 

 

 

 

NCO Group International, Inc.

 

 

 

 

By:

/s/ Brian H. Callahan

 

Name:

Brian H. Callahan

 

Title:

Senior Vice President and Treasurer

 

 

 

 

NCO Holdings, Inc.

 

(f/k/a Management Adjustment Bureau Funding, Inc.)

 

 

 

 

By:

/s/ Brian H. Callahan

 

Name:

Brian H. Callahan

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

NCO Portfolio Management, Inc.,

 

(f/k/a NCPM Acquisition Corporation)

 

 

 

 

By:

/s/ Brian H. Callahan

 

Name:

Brian H. Callahan

 

Title:

Senior Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

NCO Support Services, LLC

 

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and Assistant Secretary

 

 

 

 

 

 

 

NCO Teleservices, Inc.

 

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Executive

 

 

Vice President, Treasurer and

 

 

Assistant Secretary

 

 

 

 

 

 

 

NCOP IX, LLC

 

 

 

 

By:

/s/ Joshua Gindin

 

Name:

Joshua Gindin

 

Title:

Secretary

 

 

 

 

 

 

 

NCOP Financing, Inc.

 

 

 

 

By:

/s/ Brian H. Callahan

 

Name:

Brian H. Callahan

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

NCOP Nevada Holdings, Inc.

 

 

 

 

By:

/s/ Joshua Gindin

 

Name:

Joshua Gindin

 

Title:

Secretary

 

 

 

 

 

 

 

NCOP Services, Inc.

 

 

 

 

By:

/s/ Joshua Gindin

 

Name:

Joshua Gindin

 

Title:

Secretary

 

--------------------------------------------------------------------------------

 


 

 

NCOP/Marlin, Inc.

 

 

 

 

By:

/s/ Joshua Gindin

 

Name:

Joshua Gindin

 

Title:

Secretary

 

 

 

 

 

 

 

RMH Teleservices Asia Pacific, Inc.

 

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and

 

 

Assistant Secretary

 

 

 

 

 

Coast to Coast Consulting, LLC

 

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and

 

 

Assistant Secretary

 

 

 

 

 

 

 

Credit Receivables Corporation I

 

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and

 

 

Assistant Secretary

 

 

 

 

 

 

 

Greystone Business Group, LLC

 

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and

 

 

Assistant Secretary

 

 

 

 

 

 

 

Old OSI LLC

 

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and

 

 

Assistant Secretary

 

--------------------------------------------------------------------------------


 

 

OSI Outsourcing Services, Inc.

 

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and

 

 

Assistant Secretary

 

 

 

 

 

 

 

OSI Outsourcing Services International, Inc.

 

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and

 

 

Assistant Secretary

 

 

 

 

 

 

 

OSI Portfolio Services, Inc.

 

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and

 

 

Assistant Secretary

 

 

 

 

 

 

 

OSI Recovery Solutions, Inc.

 

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and

 

 

Assistant Secretary

 

 

 

 

 

 

 

OSI SPE LLC

 

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and

 

 

Assistant Secretary

 

 

 

 

 

 

 

Outsourcing Solutions, Inc.

 

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and

 

 

Assistant Secretary

 

--------------------------------------------------------------------------------


 

 

PAE Leasing, LLC

 

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and

 

 

Assistant Secretary

 

 

 

 

 

 

 

Pacific Software Consulting, LLC

 

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and

 

 

Assistant Secretary

 

 

 

 

 

 

 

Qualink, Inc.

 

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and

 

 

Assistant Secretary

 

 

 

 

 

 

 

Systems & Services Technologies, Inc.

 

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and

 

 

Assistant Secretary

 

 

 

 

 

 

 

Tempest Recovery Services, Inc.

 

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and

 

 

Assistant Secretary

 

 

 

 

 

 

 

Transworld Systems Inc.

 

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and

 

 

Assistant Secretary

 

--------------------------------------------------------------------------------


 

 

Union Settlement Administrator, Inc.

 

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and

 

 

Assistant Secretary

 

 

 

 

 

 

 

Union Settlement Administrator Holdco, Inc.

 

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and

 

 

Assistant Secretary

 

 

 

 

 

 

 

University Accounting Service, LLC

 

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and

 

 

Assistant Secretary

 

 

 

 

 

 

 

AC Financial Services, Inc.

 

 

 

 

By:

/s/ Brian H. Callahan

 

Name:

Brian H. Callahan

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

ALW Financial, Inc.

 

 

 

 

By:

/s/ Brian H. Callahan

 

Name:

Brian H. Callahan

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

Compass International Services Corporation

 

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Executive Vice President, Treasurer and Assistant
Secretary

 

--------------------------------------------------------------------------------


 

 

Compass Teleservices, Inc.

 

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Executive Vice President, Treasurer and Assistant
Secretary

 

 

 

 

 

 

 

FCA Funding, Inc.

 

 

 

 

By:

/s/ Brian H. Callahan

 

Name:

Brian H. Callahan

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

FCA Leasing, Inc.

 

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Assistant Secretary

 

 

 

 

 

 

 

JDR Holdings, Inc.

 

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Treasurer and Assistant Secretary

 

 

 

 

 

 

 

NCOP X, LLC

 

 

 

 

By:

/s/ Joshua Gindin

 

Name:

Joshua Gindin

 

Title:

Secretary

 

 

 

 

 

 

 

AssetCare, Inc.

 

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

NCOP XI, LLC

 

 

 

 

By:

/s/ Joshua Gindin

 

Name:

Joshua Gindin

 

Title:

Secretary

 

--------------------------------------------------------------------------------


 

 

NCOP XII, LLC

 

 

 

 

By:

/s/ Joshua Gindin

 

Name:

Joshua Gindin

 

Title:

Secretary

 

 

 

 

 

 

 

Total Debt Management, Inc.

 

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and Assistant Secretary

 

--------------------------------------------------------------------------------


 

 

Lenders:

 

 

 

FOR EACH LENDER:

 

 

 

NAME OF LENDER:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

FOR EACH REVOLVING CREDIT LENDER EXTENDING ITS REVOLVER TERMINATION DATE AND/OR
BECOMING AN INCREASING LENDER:

 

 

 

NAME OF LENDER:

 

 

 

 

 

 

 

 

o  The above-referenced Revolving Credit Lender agrees to extend its existing
Revolving Credit Commitment such that it shall be an Extended Revolving Credit
Commitment as of the Fourth Amendment Effective Date

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

o  The above-referenced Revolving Credit Lender agrees to become an Increasing
Lender as of the Fourth Amendment Effective Date with a Maximum Increasing
Amount equal to $            

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

Acknowledged and Agreed:

 

 

 

CITIZENS BANK OF PENNSYLVANIA, as Administrative Agent, Issuing Bank, Swing Line
Bank, and as a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------